 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

]ONESBORO DIVISION
BMO HARRIS BANK NA PLAINTIFF
v. No. 3:19-cv-31-DPM

RICHARD LONG and ]UDY LONG,
Individual Residents and Citizens
of Arkansas DEFENDANTS

ORDER
BMO Harris Bank's motion for expedited discovery, NQ 7, is partly
granted and partly denied. FED. R. CIV. P. 26(d)(1). The Bank may serve
the five proposed interrogatories, NQ 8-1, now, and Richard Long must
respond in due Course. The Court does not authorize a deposition at
this point.
So Ordered.

W~»@~¢/j
D.P. Marshall ]r.
United States District ]udge

alimth zm‘i

 

 

